Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCARTHY (4,268,571) and in further view of CHANG et al. (2018/0237605).
	Regarding claims 1-2 and 4-9, MCCARTHY discloses a method of forming a fiber-composite part comprising:
	placing sheets (16) (fiber-bundle-based preforms) in a mold cavity (12-Fig.1) wherein each sheet includes one layer of woven glass-fibre material (C2:L38; Fig.1);
	mixing (forming) a polyurethane material (25) which includes a foaming agent (C3:L5; Fig. 2); and
	pouring the mixture (25) through an aperture (26) formed in mould (11), and through the hollow interior (27) or member (23) into cavity (24) (C3:L6-8; Fig.2).
	MCCARTHY further discloses as pouring continues air in consequence displaced is permitted to escape to atmosphere by way of vent holes (28) and (29) provided in the mould.  When filling of cavity and of the interior of member is complete, the polyurethane material is caused by the foaming agent therein to expand (C3:L8-13; Fig.2).  Therefore, MCCARTHY teach releasing of pressure in the mold in order for the mixture of polyurethane comprising foaming agent to expand in the mold.  MCCARTHY is silent to the pressure being higher when adding foaming agent to the polyurethane material prior to the step of pouring the mixture in the mold.  However, it is commonly known in the art as disclosed by CHANG et al. that it is necessary to add foaming agents into polyurethane mixtures at high pressures and then releasing the pressure in order for it to expand or foam in the mold.  Therefore, it would have been obvious to one of ordinary skill in the art that the pressure in MCCARTHY is lower in the mold cavity than under the conditions in which the foaming agent is added to the melt flow as claimed in order for the mixture to foam/expand in the mold.
	Regarding claim 3, CHANG et al. discloses the resin mixture is formed in a single-screw [0050].

Claims 1-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NELSON et al. (2013/0149521) and in further view of CHANG et al. (2018/0237605).
	Regarding claims 1-6 and 8-10, NELSON et al. discloses a method for forming a fiber-composite part, comprising:
	placing fiber bundle or rovings (142) preforms in a mold cavity (150) (Fig.3A; [0064]-[0066]);
	forming a melt that includes resin (214) wherein the melt can also include fibers [0067];
	forming a mixture by adding a foaming agent to the melt [0079]; and
	delivering the mixture to the mold cavity (Fig.3A).
	NELSON et al. is silent to the pressure being higher when adding a foaming agent to the polyether resin prior to forming said mixture.  However, it is commonly known in the art as disclosed by CHANG et al. that it is necessary to add foaming agents into polyether mixtures at high pressures and then releasing the pressure in order for it to expand or foam in the mold.  Therefore, it would have been obvious to one of ordinary skill in the art that the pressure in NELSON et al. is lower in the mold cavity than under the conditions in which the foaming agent is added to the melt flow as claimed in order for the mixture to foam/expand in the mold.
	Regarding claim 3, NELSON et al. discloses the resin mixture is formed in a single-screw [0048].
	Regarding claim 7, NELSON et al. illustrates in Figs.4-8 the flow of the continuous and discontinuous fiber material through the dies.
	Regarding claims 11-12, NELSON et al. discloses second thermoplastic matrix [0004], claims 3-4.
	Regarding claims 14-16, NELSON et al. discloses structuring comprises forming cuts through the fiber preforms [0084].
	Regarding claim 17, NELSON et al. further discloses forming a melt comprising second thermoplastic matrix with loose fiber having a length of less than 25 millimeters [0067].

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASADA (JP 2000159913) and in further view of CHANG et al. (2018/0237605).
	Regarding claim 1, ASADA discloses a method for resin-impregnating a filament bundle, comprising:
	placing fiber bundle or rovings (1) preforms in a mold cavity (2) (Fig.1; [0014]);
	forming crude 4-4 diphenylmethane diisocyanate containing a small amount of water as a foaming agent in two liquids and a polyether resin [0028] (forming a melt that includes a first resin; forming a mixture by adding a foaming agent to the melt); and
	delivering the mixture to the mold cavity [0028]-[0032].
	ASADA is silent to the pressure being higher when adding a foaming agent to the polyether resin prior to forming said mixture.  However, ASADA discloses the molding pressure to be 12 kg/cm2 [0028] and it is commonly known in the art as disclosed by CHANG et al. that it is necessary to add foaming agents into polyether mixtures at high pressures and then releasing the pressure in order for the mixture to expand or foam in the mold.  Such high pressures of adding foaming agents to polyether resin start at 6 MPa or 61.18 kg/cm2 [0055].  Therefore, it would have been obvious to one of ordinary skill in the art that the pressure in ASADA is lower in the mold cavity than under the conditions in which the foaming agent is added to the melt flow as claimed in order for the mixture to foam/expand in the mold.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
	Applicant argues prior art McCarthy does not teach a “fiber-bundle-based” preform.
	Examiner respectfully disagrees.  The sheet of McCarthy comprises plural, unidirectionally aligned fibers (19, 20-Fig.1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742

/STELLA K YI/Primary Examiner, Art Unit 1742